Title: To Thomas Jefferson from Isaac Briggs, 2 September 1804
From: Briggs, Isaac
To: Jefferson, Thomas


               
                  My Dear Friend,
                  Clarks borough in Georgia2d of the 9th. mo. 1804.
               
               Attending to the necessary observations under the frequent interruption of clouds—keeping a regular series of notes—& the rest absolutely requisite to repair the fatigues of travelling in weather so extremely hot as we have had it—have prevented us from making a more rapid progress on our journey, & have compelled me to be a much less attentive Correspondent than I expected or intended to have been.
               By our reckoning, Franklin C. H. is five hundred & sixty seven miles from the City of Washington, & the arch of a great circle from thence to New Orleans about 475 miles.
               In order to obtain some important information from General Meriwether respecting our rout, we are here about 20 miles to the left of our course.
               In consequence of the labour of making astronomical observations & of the hot weather. I have found this I think, both to body & mind, the most fatiguing journey I ever undertook.—However if I shall be so fortunate as to give satisfaction to my friend, the President, it will be a rich reward.
               Accep Assurances &c &c.
               
                  
                     Isaac Briggs
                  
               
             